The following order was passed:
Per Curiam.
It appearing that the appellant failed to comply with rule 49 of the Circuit Court requiring the “Case” to be filed in the office of the clerk of the Circuit Court within ten (10) days after the settlement thereof; and it not appearing that this omission occurred bj^ reason of inadvertence, mistake, or excusable neglect; it is ordered, that this motion be dismissed.1

 All the unreportecl cases of this volume after this were' decided after the death of Chief Justice Simpson. — Reporter.